Citation Nr: 0838998	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-13 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a higher initial evaluation for 
generalized anxiety disorder and depression, currently 
assigned a 50 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 

INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2005, May 2008, and August 
2008 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  The February 
2005 rating decision denied the veteran's claims for 
depression, anxiety, and PTSD.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in February 2007.  

The RO subsequently issued a rating decision dated in May 
2008, which granted service connection for generalized 
anxiety disorder and assigned a 10 percent disability 
evaluation effective from December 6, 2004.  A rating 
decision was also issued in August 2008 granting service 
connection for depression and included it in the 10 percent 
disability evaluation already assigned for his generalized 
anxiety disorder.  In a September 2008 rating decision, the 
RO granted an increased rating of 50 percent for generalized 
anxiety disorder and depression effective from December 6, 
2004.  The veteran appealed those decisions, and the case has 
since been returned to the Board for appellate review.  In a 
September 2008 rating decision, the RO granted an increased 
rating of 50 percent for generalized anxiety disorder and 
depression effective from December 6, 2004.  Because the 50 
percent rating is not considered a full grant of benefits 
sought on appeal, the rating issue remains on appeal to the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, 
in a claim for an increased disability rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded);  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran has not been shown to have PTSD that is 
causally or etiologically related to his active service.

3.  The veteran has been shown to have total occupational and 
social impairment due to his generalized anxiety disorder and 
depression.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).

2.  Resolving all doubt in favor of the veteran, the criteria 
for a 100 percent disability evaluation for generalized 
anxiety disorder and depression have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.130, Diagnostic Codes 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Nevertheless, with respect to the claim for a higher initial 
evaluation, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
generalized anxiety disorder and depression.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied.

With respect to the veteran's claim for service connection 
for PTSD, the RO did provide the appellant with notice in 
December 2004, prior to the initial decision on the claim in 
February 2005, as well as in March 2007 and June 2007.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claim for service 
connection.  Specifically, the December 2004 and March 2007 
letters stated that the evidence must show that that he had 
an injury in military service or a disease that began in, or 
was made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the December 2004 and March 2007 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including that VA was requesting all records held by Federal 
agencies, such as service medical records, military records, 
and VA medical records.  The appellant was also informed that 
a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2004 and March 2007 letters notified the appellant 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  Those letters also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
December 2004 and March 2007 letters informed the veteran 
that it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2007 letter informed the veteran that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claims.  The Board does observe that the 
veteran's service medical records reference inpatient and 
mental hygiene records in service.  The RO did request 
clinical inpatient records; however, such records were not 
located.  Moreover, the veteran's records from the Social 
Security Administration have been obtained, and he was 
afforded VA examinations in February 2008, May 2008, and 
August 2008 in connection with his claims. 

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
statements of the case (SOC) and supplemental statements of 
the case (SSOC), which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a prisoner of war (POW) as 
established by official records, including recognized 
military combat citations or other supportive evidence.  If 
the VA determines that the veteran engaged in combat with the 
enemy or was a POW and the alleged stressor is combat or POW 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA 
determines that the veteran did not engage in combat with the 
enemy or was a POW, or that the veteran engaged in combat 
with the enemy or was a POW, but the alleged stressor is not 
combat or POW related, the veteran's lay testimony by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

Further, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).
	
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by available service personnel 
records have not been recognized as combat-related.  In this 
regard, the veteran's service records list his duty 
assignment as an interrogator.  There is no indication that 
he was assigned to or participated in combat duties.  Nor do 
his available service records show that he received any 
awards or decorations indicative of combat service, such as a 
Bronze Star with V Device or Purple Heart.  The Board does 
acknowledge that the veteran was awarded the National Defense 
Service Medal, the Vietnam Campaign Medal, the Vietnam 
Service Medal, the Army Commendation Medal, and an Overseas 
Bar.  However, the award is not indicative of combat.  As 
such, the Board finds that the veteran is not shown to have 
engaged in combat with the enemy.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he did 
not contend, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  In this case, the veteran has 
claimed that he was subjected to rocket attacks and witnessed 
the death of two individuals while stationed in Lai Khe.  His 
service records do show that he served with the 1st Infantry 
Division in Vietnam from April 1969 to March 1970.  An 
October 2007 report from the Joint Services Records Research 
Center (JSRRC) indicated that the 1st Infantry Division was 
stationed at the Di An Base camp in 1969 and 1970.  However, 
it was also noted that elements were in Saigon, Lai Khe, Long 
Bing Post, Phu Loi, and Quan Loi providing command and 
control of division support command organic and attached 
units.  The JSRRC report stated that the Lai Khe base camp 
received an enemy attack of twenty 107 mm rockets on 
September 4, 1969, during which four individuals were 
wounded.  The same camp was also attacked by enemies with 
twelve 122 mm rockets on January 30, 1970, resulting in one 
individual being wounded.  

Although the evidence of record does not indicate whether the 
veteran actually witnessed the events, the Board notes that 
the Court has expressly rejected the notion that specific 
evidence that a veteran was actually with his unit at the 
time of an attack is required to verify that attack as a PTSD 
stressor.  See Pentecost v. Principi, 16, Vet. App. 124 
(2001).  Based on the JSRRC report and the Court's holding in 
Pentecost, the Board finds that there is reasonable doubt as 
to whether the veteran experienced an in-service stressor.  
To the extent that there is any reasonable doubt, that doubt 
will be resolved in the veteran's favor.  Accordingly, the 
stressor alleged by the veteran has been verified.

Nevertheless, the Board finds that the medical evidence of 
record does not relate a current diagnosis of PTSD to a 
confirmed stressor.  The February 2008 VA examiner reviewed 
the veteran's claims file, including his private medical 
records, and observed that the stressor had been conceded.  
He also noted that the veteran was not available for 
psychometric testing and stated that the veteran's symptoms 
of PTSD were subjective and could not be validated by a 
clinical interview.  

The veteran was subsequently afforded a VA examination in 
August 2008 by the same examiner, which included include 
psychological testing.  The examiner stated that the 
psychological assessment did not support a diagnosis of PTSD.  
Therefore, he opined that the veteran did not have PTSD that 
was the result of rocket attacks while stationed at the Lai 
Khe base camp in Vietnam.

The Board does acknowledge that private medical records, 
including an August 2007 private psychologist, indicate that 
the veteran has been diagnosed with PTSD.  However, many of 
these records do not specifically relate the veteran's PTSD 
to his verified in-service stressor.  As such, the veteran's 
previous diagnoses of PTSD were not based upon a verified in-
service stressor. See 38 C.F.R. § 3.304(f)

The Board does notes that a May 2005 letter from two private 
psychologists did observe the veteran's reports of being 
subjected to rockets attacks while serving at the Lai Khe 
base camp in Vietnam.  However, they did not diagnose the 
veteran with PTSD, but instead indicated that disorder had to 
be ruled out.  It is well established that medical opinions 
that are speculative, general, or inconclusive in nature do 
not provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility.  See 38 C.F.R. § 3.102 (2007).  

Moreover, the Board notes that these private health care 
providers did not indicate that they had reviewed the 
veteran's claims file.  The value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995); See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  Thus, the Board finds that the private medical 
records diagnosing the veteran with PTSD, including the May 
2005 and August 2007 letters from private psychologists, are 
of little probative value in this case.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for PTSD is not warranted.


II.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's generalized anxiety disorder including 
depression is currently assigned a 50 percent disability 
evaluation effective from December 6, 2004, pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9400.

Under Diagnostic Code 9400, a 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to service-connected condition.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a higher initial evaluation for his 
generalized anxiety disorder and depression.  The veteran 
does not meet all of the criteria set forth under Diagnostic 
Codes 9400; however, it is not necessary that all of the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present.

The veteran's Social Security Administration (SSA) records 
indicate that the veteran was granted disability benefits.  
His primary diagnosis was listed as major depression, and his 
secondary diagnosis was a generalized anxiety disorder.  The 
evidence upon which that decision was based included private 
medical records dated in September 2004 and October 2004 
showing that he underwent electroconvulsive therapy for 
severe recurrent major depressive episodes.  It was noted at 
that time that he had severe recurrent depression with 
hopelessness, worthlessness, low energy, severe low 
motivation, poor concentration, difficulties with memory, 
anxiety, panic attacks, thoughts of hurting himself, and 
difficutly  with decisionmaking.  He had also developed 
severe psychomotor retardation and was unable to complete 
work.    

A May 2005 letter from two private psychologists indicated 
that the veteran's general demeanor was extremely depressed.  
His speech and general conversation had a severely slow rate 
of verbal output, and he had an extremely concrete proclivity 
toward circumstantial speech.  His associations were logical, 
but he had a significant amount of circular speech.  The 
psychologists commented that the veteran had poor coping 
mechanisms and noted that his insight and judgment were 
hardly at the fair level.  They stated that his judgment had 
been deteriorating since October 2004.  The veteran's 
activities did not reveal any motivation, and despite being 
oriented in all four spheres, his difficulties with 
concentration and certain cognitive skills were significantly 
challenging.  The psychologists stated that the veteran's 
mental conditions were severe to profound with little to 
suggest a positive prognosis.  They also opined that the 
veteran was chronically unemployable due to his difficulties 
governing his emotions even under ordinary stress, being 
avoidant, his deteriorating immediate recall and general 
ability to concentrate, and profoundly poor social 
adaptation.

An August 2007 letter from a private psychologist indicated 
that the veteran had a long history of depression and had 
attempted to commit suicide four times between 2001 and 2005.  

The veteran told the February 2008 VA examiner that he had 
sleep problems, poor concentration, low energy, memory 
difficulties, and panic episodes.  It was also noted that he 
had had four suicide attempts in 2005 and 2006 for which he 
had been hospitalized.  The examiner indicated that the 
veteran had limited psychosocial functions as well as a 
history of violence, including abuse problems with his 
roommates in nursing homes.  He also noted that the veteran 
had problems with activities of daily living and observed 
that he retired in October 2004 due to mental problems for 
which he was receiving SSA disability benefits.  The examiner 
commented that the veteran's psychiatric problems have had a 
severe impact and stated that he was no longer capable of 
managing all of his self-care issues.  He also noted that the 
veteran's irritability and assaultiveness have caused him to 
be placed in a nursing home, and his social and interpersonal 
relationships have been constricted.  The February 2008 VA 
examiner concluded by stating that the veteran had total 
occupational and social impairment and that his psychiatric 
conditions have caused him to be totally unemployable.  

The February 2008 VA examiner submitted an addendum to his 
report in March 2008 in which he clarified that the veteran's 
diagnoses also included dementia.  He stated that the 
veteran's anxiety disorder did not render him unemployable, 
but that rather his dementia caused total occupational 
impairment.  However, the examiner submitted another addendum 
in May 2008 in which he indicated that psychometric testing 
was necessary to determine the level of severity of the 
veteran's depression and anxiety.  

The veteran was afforded a VA examination in August 2008 
during which he had a depressed mood, constricted affect, 
nonspontaneous speech, and limited thought content.  The 
examiner indicated that the veteran was socially isolated 
with few personal interpersonal relationships.  The veteran 
himself reported experiencing recurrent thoughts related to a 
suicidal act. 

The August 2008 VA examiner also submitted an addendum in 
which it was noted that the veteran had suicidal thoughts and 
that follow-up was necessary regarding the details of his 
thoughts and the potential for suicidal behavior.  The 
examiner indicated that he had called the veteran's wife and 
suggested that she have her husband evaluated for suicide 
risk.

Moreover, Board observes that the veteran has been evaluated 
as having a Global Assessment of Functioning (GAF) scores 
between 30 and 70.  The August 2008 VA examiner also 
indicated that the veteran had a GAF score of 45 for all 
psychiatric conditions and noted that his score was 53 when 
only generalized anxiety disorder and depression were 
considered.  A GAF score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A GAF 
score between 31 and 40 reflects some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood.  A GAF score ranging 41 to 50 is contemplated for 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning.  A GAF score 
between 51 and 60 indicates moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 61 to 70 represents some mild 
symptoms. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition, of the American Psychiatric Association in the 
rating schedule).

When all of the evidence and findings contained therein are 
considered, the Board finds that that the veteran has been 
shown to have total occupational and social impairment.  
Indeed, SSA records specifically found that the veteran was 
disabled and unemployed due to his anxiety and depression.  
The May 2005 private psychologist also stated that the 
veteran's mental conditions were severe to profound and that 
he was chronically unemployable.  In addition, the February 
2008 VA examiner commented that the veteran had limited 
psychosocial functions and had problems with activities of 
daily living.  The examiner further commented that the 
veteran's psychiatric problems have had a severe impact and 
stated that he was no longer capable of managing all of his 
self-care issues.  Moreover, the August 2008 VA examiner 
stated that the veteran has had four previous suicide 
attempts and continues to have suicidal thoughts.

As previously noted, it is not necessary that all of the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is evident 
from the medical evidence that the level of impairment more 
nearly approximates a 100 percent evaluation.  Mauerhan, 16 
Vet. App. at 442.  Accordingly, the Board finds that the 
present severity of the disability at issue is more 
appropriately reflected by a 100 percent evaluation.  The 
benefit of the doubt is resolved in the veteran's favor.  See 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Codes 
9400.


ORDER

Service connection for PTSD is denied.

Subject to the provision governing the award of monetary 
benefits, a 100 percent disability evaluation for generalized 
anxiety disorder and depression is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


